DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US Patent 8,246,766) in view of Otsuka et al. (US Patent 5,378,427).
Yokoyama et al. disclose a high-strength Ni-based alloy tube for nuclear power use comprising compositional proportions overlapping those claimed by applicants (col. 1 lines 8-14 and col. 4 line 21 - col. 6 line 2).  One of ordinary skill in the art at the time of the invention would have found it obvious to select form the proportions disclosed by Yokoyama et al. including those proportions which fall within applicants claimed range.  A comparison of compositional proportions between the prior art and claims is produced in the table below in weight percent.  Where an element is not disclosed by the prior art is understood not to be present in any appreciable amount.  It is noted that claim 1 is limited by the transitional phrase “consisting of” and excludes any element not recited within the claims, and that claim 3 is open to additional elements through the use of “comprising”.

Element
Yokoyama et al.
Claim 1
Claim 3
C
0.04 or less
0.015 - 0.030
0.015 - 0.030
Si
0.10 - 0.50
0.10 - 0.50
0.10 - 0.50

0.05 - 0.50
0.10 - 0.50
0.10 - 0.50
P
-
0.040 or less
0.040 or less
S
-
0.015 or less
0.015 or less
Cu
-
0.01 - 0.20
0.01 - 0.20
Ni
55 - 70
50.0 - 65.0
50.0 - 65.0
Cr
26 - 35
19.0 - 35.0 
19.0 - 35.0 
Mo
-
0 - 0.40
0 - 0.40
Co
-
0.040 or less
0.040 or less
Al
0.005 - 0.5
0.30 or less
0.30 or less
N
0.02 - 0.10
0.010 - 0.080
0.010 - 0.080
Ti
0.01 - 0.5
0.020 - 0.180
0.020 - 0.180
Zr
-
0.010 or less
0.010 or less
Nb
0.02 - 1.0
0.060 or less
0.060 or less
Fe
balance
balance
balance
Formula (i)
Overlapping
4000 or more
4000 or more


With regards to formula (i) Yokoyama et al. disclose a grain size number of 6 or more (abstract) which is understood to be a grain size of approximately 45µm or less thereby resulting in a formula (i) value overlapping the presently claimed formula (i) range.
Yokoyama et al. do not appear to explicitly disclose the presence of copper, a standard deviation for the grain diameters, or the hardness of the insides of the grains.
With respect to the presence of copper Otsuka et al. disclose a corrosion resistant Ni-Cr alloy for heat transfer tubes where it is known to add Cu, Co, and W to increase the high-temperature strength of the alloy, the elements added in amounts 0.1 to 5% in total (col. 1 lines 10-15 and col. 7 lines 50-62).  One of ordinary skill in the art at the art at the time of the invention would have found it obvious to include one or more of Cu, Co, and W with the alloy of Yokoyama et al. at a total concentration of 0.1 to 5% in order to increase the high-temperature 
With regards to claimed grain size standard deviation and hardness, one of ordinary skill in the art would expect substantially identical materials treated in a substantially identical manner to result in products exhibiting substantially identical structure and properties.  In addition to the substantially identical nature of the compositional proportions as discussed above, the prior art composition is treaded in a substantially identical manner to of applicants’ composition.
Applicants disclose a process comprising a melting step, a billet forming step, steps of hot and cold working, a solution heat treatment at 1030 - 1130℃ followed by cooling, and an aging heat treatment at 680 - 780℃ followed by cooling (present specification, 0014-0047).  Yokoyama et al. disclose a process including a melting step, a billet forming step, hot working by extrusion, cold working, subsequent solution heat treatment at 980-1200℃, and an aging treatment at 550 to 850℃ (col. 3 lines 5-45).  While Yokoyama et al. do not appear to explicitly disclose cooling steps between heat treatments and following aging, applicants disclose the use of conventional cooling including air-cooling.  Given the use of different treatment temperatures and following an aging heat treatment, the alloy is understood to be cooled both between heat treatments and after the final heat treatment.
Further given that the prior art disclose compositional proportions and processing steps substantially identical to those disclosed by applicants, one of ordinary skill in the art would expect that the structure and properties of the prior art alloy tube be substantially identical to applicants’ claimed pipe and therefore have a standard deviation of grain diameters and hardness of insides of grains meeting the presently claimed requirements.
With regards to applicants’ claims 2 and 4, Yokoyama et al. do not particularly limit the pipe diameter and wall thickness.  The discovery of a workable pipe size and wall thickness is within the ordinary level of skill in the art. One of ordinary skill in the art would have found it obvious to try different combinations of pipe diameters and wall thickness values in order to obtain a workable range of pipe sizes for a particular use within a nuclear power plant. Absent criticality with regards to the claimed range of pipe proportions the presently claimed proportions are not found to distinguish over the range of pipe proportions at which one of ordinary skill in the art would have arrived though routine experimentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Adam Krupicka/Primary Examiner, Art Unit 1784